               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


Christopher Carr,

                       Plaintiff,    Case No. 17-cv-14101

v.                                   Judith E. Levy
                                     United States District Judge
Metropolitan Life Insurance
Company,                             Mag. Judge R. Steven Whalen

                     Defendant.
________________________________/

     OPINION AND ORDER GRANTING IN PART PLAINTIFF’S
      MOTION FOR JUDGMENT ON THE ADMINISTRATIVE
     RECORD [19] AND DENYING DEFENDANT’S MOTION TO
        AFFIRM THE ADMINISTRATOR’S DECISION [23]

      Plaintiff Christopher Carr brought this action against defendant

Metropolitan Life Insurance Company under the Employee Retirement

Income Security Act of 1974, 29 U.S.C. § 1001, et seq. (“ERISA”),

challenging defendant’s termination of his long-term disability (“LTD”)

benefits. Plaintiff seeks judgment on the administrative record and

argues that defendant’s termination of his LTD benefits was arbitrary

and capricious. (Dkt. 19.) Defendant seeks judgment affirming the

termination decision. (Dkt. 23.)
      I.    Background

      Plaintiff began working for Barnes Group, Inc. in 2003 as a

corporate account manager. (Dkt. 19 at 6.) He became insured under the

ERISA-governed Barnes Employee Benefit Plan (the “Plan”) in about

October of 2004. (Id.; see also Dkt. 23-2.) Defendant is the Plan’s

administrator and underwriter. (Dkts. 19 and 23-2.)

      The Plan defines “disabled” as follows:

      “Disabled” or “Disability” means that, due to sickness,
      pregnancy or accidental injury, you are receiving Appropriate
      Care and Treatment from a Doctor on a continuing basis; and

      1.   during your Elimination Period [180 days of continuous
      disability] and the next 24 month period, you are unable to
      earn more than 80% of your Predisability Earnings or Indexed
      Predisability Earnings at your Own Occupation[1] for any
      employer in your Local Economy, or

      2.   after the first 24 month period, you are unable to earn
      more than 80% of your Indexed Predisability Earnings from
      any employer in your Local Economy at any gainful
      occupation [“Any Occupation”] for which you are reasonably


      1  The Plan defines “Own Occupation” as “the activity that you regularly
perform and that serves as your source of income. It is not limited to the specific
position you held with your employer. It maybe a similar activity that could be
performed with our Employer or any other employer.” (Dkt. 23-2 at 20.) The term
“Local Economy” under the plan means, in relevant part, “the geographic area
surrounding your place of residence, which offers reasonable employment
opportunities.” (Id.)
                                        2
     qualified taking into account training, education, experience
     and Predisability Earnings.

(Dkt. 23-2 at 19.) The Plan further states: “Monthly Benefits will end . . .

on (3) the date you are no longer Disabled.” (Id. at 18.) It also states that

it is the employee’s burden to prove his disability: “You will be required

to provide . . . any other items we may reasonably require in support of

your Disability. These will include but are not limited to: . . . Proof of

continuing Disability.” (Id. at 31.)

     Finally, the Plan vests discretion in defendant’s administrator to

determine benefit eligibility: “the Plan Administrator and other Plan

fiduciaries shall have discretionary authority to interpret the terms of

the Plan and to determine eligibility for and entitlement to LTD benefits

in accordance with the terms of the Plan.” (Id. at 43.)

           a. Plaintiff’s Cancer Diagnosis, Treatment, and Initial
              LTD Benefits

     In 2007, plaintiff was diagnosed with Hodgkin’s lymphoma. (Dkt.

19 at 7–8.) Plaintiff underwent extensive treatment, spanning nearly a

decade. His treatment included chemotherapy in 2007, after which he

suffered a relapse in January 2008. (Id.) On April 16, 2008, plaintiff

stopped working due to his cancer, extensive treatment, and treatment-


                                       3
related side effects (id. at 6) and was approved for Social Security

Disability Income on August 19, 2008.2 (Id. at 29.) On October 14, 2018,

defendant determined that plaintiff satisfied the preceding disability

threshold for his Own Occupation, and began paying him LTD benefits

under the Plan. (Id. at 29.)

      After plaintiff began receiving Own Occupation LTD benefits, he

continued receiving multiple treatments for cancer, including a stem cell

transplant. (Dkt. 19 at 8). Plaintiff achieved complete remission in

February 2009, but relapsed a few months later in June. (Id.) Plaintiff

began     treatment     for   resistant       Hodgkin’s   lymphoma      with    Dr.

Radhakrishnan Ramchandren. (Id.) During treatment, he was also

diagnosed with Guillan-Barre Syndrome, which was treated with IV

therapy. (Id. at 10.)

      On October 14, 2010, plaintiff’s Own Occupation LTD benefits

under the Plan ended, and defendant approved plaintiff for Any

Occupation LTD benefits. (Id.) After being approved for Any Occupation




      2  Social Security benefit eligibility decisions are governed by different
standards than defendant’s determination of eligibility for LTD benefits under the
Plan. However, since defendant admits that it considered plaintiff’s Social Security
benefit award in its eligibility decision, this fact is noted here. (Dkt. 23 at 30)
                                          4
LTD benefits, plaintiff continued receiving cancer treatments including

34 cycles of a new therapy between May 2011 and November 2013, and

he participated in a clinical trial of a new chemotherapy drug. During

that clinical trial in December 2014, he was diagnosed with autoimmune

hepatitis. (Dkt. 23-5 at 2.) His doctors discontinued chemotherapy and

treated plaintiff with steroids. (Dkt. 19 at 11.) Plaintiff continued to

experience side effects from the steroids months later, in May 2015. (Id.)

            b. Chronic Back Pain, Neuropathy, and Emotional
               Effects

       Throughout these treatments, and as early as 2006, plaintiff

complained of continuing chronic back pain and was prescribed morphine

and oxycodone for pain. (Id.; see also Dkt. 11-4 at 55.) He also reported

fatigue, anxiety, and depression due to coping with cancer. (Dkts. 19 at

11 and 11-4 at 55.) Plaintiff first began treatment with his palliative care

doctor, Dr. David Debono, beginning in June 2015. Dr. Debono suspected

his back pain could be related to previous tumors and also related to joint

inflammation and destruction. (Dkt. 19 at 16.) At that time, Dr.

Ramchandren, plaintiff’s oncologist, indicated that plaintiff was not

likely to improve further and was permanently disabled. (Dkt. 10-7 at

82.)

                                     5
      Plaintiff was also diagnosed with a spinal infection in June 2015.

(Dkt. 19 at 17.) He was admitted to the hospital for almost a week and

was treated with IV antibiotics. (Id.) After his discharge, he continued a

six-week IV antibiotic treatment. (Id.)

      Plaintiff also reported neuropathy from his chemotherapy. (Id.) In

November 2015, plaintiff travelled to his rental property in Florida, and

spent time “fixing it up.”3 (Id.) After this trip, plaintiff reported worsening

shoulder and collar bone pain, as well as neuropathy. (Id. at 18–19.)

      A December 2015 scan showed no evidence of a residual or

recurrent tumor. (Id. at 19.) His palliative care doctor, Dr. Debono,

encouraged plaintiff to reduce his oxycodone, but plaintiff continued to

run out of his tapered-medications early and reported continued pain.

(Id.) In February and March 2016, plaintiff travelled to Florida. He

continued to report back pain and he also continued to run out of his pain

medications early. (Id. at 20.) In April 2016, plaintiff reported he was

doing some minimal work for a friend who started a small company. (Id.




      It is not clear from the records what “fixing it up” entails, whether this
      3

encompasses light housekeeping or more laborious tasks.
                                          6
at 21.) He expressed that he was thinking of returning to work and

expressed a need for mental healthcare. (Id.)

     Plaintiff also visited Dr. Mary Morraele, a psychiatrist, throughout

2015 and 2016. He sought help for anxiety and depression related to his

long-term cancer treatment. (Dkt. 19 at 16, 18, 27.) In October 2016,

plaintiff reported to Dr. Morraele that, despite improvement in his cancer

diagnosis, he was sometimes unable to do anything and stayed in bed.

(Dkt. 10-2 at 33–35.)

           c. Surveillance

     Around April 2016, defendant hired an outside vendor to surveil

plaintiff and investigate his social media accounts. The surveillance

showed that plaintiff ran an errand in his car to an ACE Hardware and

another unknown store, and then returned home. (Id. at 30–31.) He also

was seen using his phone, texting or emailing. (Id. at 31.) The

surveillance on his social media showed “little useful information.” (Id.)

     In June 2016, Dr. Ramchandren again opined that plaintiff was

unable to return to work, due to terminal lymphoma and neuropathy.

(Id.) Plaintiff reported that his neuropathic pain increased when he

attempted manual labor at his house, including floor sanding. (Id. at 23.)


                                    7
     On June 30, 2016, plaintiff’s urine screen tested positive for cocaine,

levamisole, and hydrocodone. (Id.) His doctors, including his palliative

care doctor, Dr. Debono, expressed concern that this screen result was a

sign of substance abuse. (Id.) Dr. Debono determined that inpatient

substance abuse care was not necessary, however, and increased the

frequency of plaintiff’s appointments for closer monitoring. (Id. at 23–24.)

Dr. Debono also prescribed Adderall, which helped plaintiff focus and

motivated him to accomplish home-related tasks. (Id. at 24.)

           d. June 2016 Review and Recommendation of
              Continued LTD Benefits

     On June 14, 2016, defendant’s Medical Director, Dr. Puja

Korbathnia, reviewed plaintiff’s file through May 2016 (the “June 2016

Review”). (Dkt. 23-5 at 2–3.) The June 2016 Review considered only

plaintiff’s physical impairments. (Id. at 2.) The June 2016 Review also

considered plaintiff’s long medical history with Hodgkin’s lymphoma,

numerous cancer treatments, and chronic back pain. (Id.) It also

considered plaintiff’s improvements. For example, the June 2016 Review

mentions plaintiff’s reported “clinical improvement and reduced pain” in

September 2015, as well as a “normal” physical exam. (Id.) It reflects

consideration of plaintiff’s statement in April 2016 about a “potential

                                     8
return to work,” and his “increased activity and administrative work.”

(Id.) It further notes that his May 2016 physical exam was

“unremarkable” and his CT Scan at the same time was “stable.” (Id.) The

report states that plaintiff “is in a good place and [doctors] will monitor

him closely off treatment.” (Id. at 3.) Furthermore, based on its timing,

the June 2016 Review would have considered plaintiff’s documented

travel to Florida, work on his rental property, tasks including floor

sanding, doing minimal work for his friend’s small company, defendant’s

outside vendor’s surveillance results, and plaintiff’s positive drug tests

for unprescribed medications.

     After considering both plaintiff’s ongoing physical symptoms and

his improvements and/or stability in certain areas, Dr. Korbathnia

concluded: “It is reasonable to consider no work in any capacity for this

claimant from 6/14/16 thru 12/4/16.” (Id.) Thus, plaintiff’s LTD benefits

remained intact.

           e. December 2016 Review and Recommendation of
              Discontinued LTD Benefits

     In December 2016, defendant asked its medical director, Dr.

Korbathnia, to conduct another review of plaintiffs’ medical records (the

“December 2016 Review”). This review considered additional treatment

                                    9
records between June 2016 and December 2016, key details of which are

outlined as follows:

         In August 2016, plaintiff went on a three-week camping trip
          in the western United States. (Id. at 25.) Plaintiff reported
          that he was tapering his pain medications, but also reported
          an increase in back pain upon his return (Id.).

         Plaintiff’s August 26, 2016 drug screen tested positive for
          amphetamines, marijuana, and opiates.

         By October 2016, plaintiff was receiving mental health
          treatment, attending physical and occupational therapy, and
          exercising regularly at a local gym. (Id. at 27.) He reported
          that he found it hard to accept that he was in remission and
          make future plans. (Id.)

         In November 2016, Dr. Debono noted that plaintiff appeared
          to have chemotherapy-induced cognitive changes that
          responded to Adderall. (Dkt. 19 at 27.) Plaintiff had recently
          done well during an extended trip to Florida. (Id.) He also
          continued efforts to decrease his pain medication. (Id. at 27 –
          28.)

     Dr. Korbathnia’s December 2016 Review of this information

resulted in the following opinion:

     Addendum to Claim 12-6-16
     Updated medical received indicates that [plaintiff] has failed
     urine drug screens w/ presence of cocaine and unprescribed
     hydrocodone, as well as Adderall.



                                     10
     [Plaintiff] reported increased pain in hands and back after
     manually sanding a floor. Also the 8/24/2016 medical
     indicates that [plaintiff] went on a 3 week camping trip to the
     Western states.
     Exam findings are normal.
     [Plaintiff] has been referred to psych to manage substance
     abuse.
     Does the medical review continue to support an impairment
     preventing EE from performing a sedentary demand job?
     No. The additional medical information in the file does not
     support restrictions/limitations from a physical standpoint
     that would preclude him from working in a sedentary capacity
     as of 12/6/16.
(Dkt. 24-3 at 2 (emphasis in original).)
     Based on Dr. Korbathnia’s December 2016 Review, on January 16,

2017, defendant notified plaintiff that he was no longer eligible to receive

LTD benefits under either his Own Occupation or Any Occupation under

the Plan (the “January 2017 Denial”). (Dkt. 24-6 at 2–6.) Specifically,

defendant denied plaintiff’s eligibility to receive LTD benefits due to “a

paucity of information to support ongoing disability or functional

impairment precluding you from performing work based on your

employer’s Long Term Disability Plan.” (Id.)




                                    11
            f. Plaintiff’s Appeal

      In June 2017, plaintiff appealed defendant’s January 2017 Denial

through defendant’s administrative appeals process. His appeal included

updated medical evidence, as well as a report by his palliative care doctor,

Dr. Debono. (Dkt. 19 at 33.) Dr. Debono’s report indicated that plaintiff’s

symptoms did not fulfill the criteria fpr substance abuse disorder. He also

stated that plaintiff’s risk of cancer relapse is “very real,” “very high risk,”

and that plaintiff was in “uncharted waters.” (Id. at 33–34.) Dr. Debono

indicated that plaintiff likely has sustained cognitive changes as a result

of his chemotherapy, as well as severe back pain. (Id. at 34.) He concluded

that, after ten years of cancer therapy, “it would be very difficult for Chris

to return to full-time work[;] particularly a job similar to his previous

position.” (Id.)

      Defendant sent plaintiff’s medical records to two physicians for an

Independent Physician Consultation review, which only included

reviewing files; they did not examine plaintiff. Then, based largely on its

physician-consultant’s opinions, defendant upheld its denial of plaintiff’s

LTD benefits on September 15, 2017 (the “September 2017 Appeal”).




                                      12
     II.   Legal Standard

     Where, as here, the Plan grants the plan administrator

“discretionary authority to determine eligibility for benefits or to

construe the terms of the plan,” courts “review the administrator’s denial

of benefits under the arbitrary-and-capricious standard.” Shaw v. AT &

T Umbrella Benefit Plan No. 1, 795 F.3d 538, 546 (6th Cir. 2015) (quoting

Firestone Tire & Rubber Co. v. Bruch, 489 U.S. 101, 115 (1989)). “Under

the arbitrary-and-capricious standard, we must uphold the plan

administrator’s decision if it is ‘the result of a deliberate, principled

reasoning process’ and ‘supported by substantial evidence.’” Id. at 547

(quoting DeLisle v. Sun Life Assurance Co. of Can., 558 F.3d 440, 444 (6th

Cir. 2009)). Plaintiff ultimately bears the burden of proof in showing that

the decision to terminate LTD benefits was arbitrary and capricious. See

Yeager v. Reliance Standard Life Ins. Co., 88 F.3d 376, 380 (6th Cir.

1996).

     The Court’s review, though deferential, “is not a rubber stamp. [It]

must still evaluate the quality and quantity of the medical opinions on

both sides.” Cox v. Standard Ins. Co., 585 F.3d 295, 302 (6th Cir. 2009);


                                    13
see also Cannon v. PNC Fin. Servs. Group & Affiliates Long Term

Disability Plan, 645 F. 344, 346 (6th Cir. 2016).

       The inquiry that guides federal court review of “an ERISA denial of

benefits case is not whether discrete acts by the plan administrator are

arbitrary and capricious but whether its ultimate decision denying

benefits was arbitrary and capricious.” Spangler v. Lockheed Martin

Energy Sys., Inc., 313 F.3d 356, 362 (6th Cir. 2002). The Court can

consider several factors known as the “Shaw factors,” in determining

whether the decision is arbitrary and capricious, for example, “the

quality and quantity of the medical evidence; the existence of any

conflicts of interest; whether the administrator considered any disability

finding by the Social Security Administration; and whether the

administrator contracted with physicians to conduct a file review as

opposed to a physical examination of the claimant.” Shaw, 795 F.3d at

547.

       III. Analysis

       Plaintiff argues that defendant’s denial of his LTD benefits was

arbitrary and capricious for four reasons. First, plaintiff argues that

defendant ignored favorable evidence submitted by his treating


                                    14
physicians and selectively reviewed the evidence it did consider. Next,

plaintiff argues that defendant improperly relied on its physician

consultants’, who made improper credibility determinations based on a

file-only review. Third, plaintiff argues that defendant improperly relied

on a mischaracterization of its surveillance. Finally, plaintiff argues that

defendant had an inherent conflict of interest as plan administrator and

funder. For the reasons set forth below defendant’s ultimate decision to

deny plaintiff’s LTD benefits was arbitrary and capricious.

  A. Defendant Ignored and Selectively Reviewed Evidence
     Submitted by Plaintiff’s Treating Physicians

     First, plaintiff argues that defendant’s decision to deny his LTD

benefits was arbitrary and capricious because defendant ignored

favorable evidence submitted by his doctors and selectively reviewed the

evidence it did consider. “[P]lan administrators are not obliged to accord

special deference to the opinions of treating physicians.” Black & Decker

Disability Plan v. Nord, 538 U.S. 822, 825 (2003). However,

administrators “may not arbitrarily refuse to credit a claimant’s reliable

evidence, including the opinions of a treating physician.” Id. at 834. Nor

can administrators “engage [] in a selective review of the administrative

record to justify a decision to terminate coverage.” Metro. Life Ins. Co. v.
                                    15
Conger, 474 F.3d 258, 265 (6th Cir. 2007) (internal quotation marks

omitted).

        In Shaw, the Sixth Circuit reversed the undersigned and

overturned the defendant plan administrator’s denial of LTD benefits in

part due to the administrator ignoring favorable evidence from the

plaintiff’s treating physician and selectively reviewing the remainder of

evidence it did consider. 795 F.3d at 548. The Shaw defendant stated

there     were    “no   specific   measurements[,]    no   specific   physical

examination[, and] no new neurological testing and motor strength

testing” to support the plaintiff’s claim of chronic neck pain. Id. However,

the     plaintiff’s   medical   records    showed   measurements,     physical

examination notes, and testing consistent with the plaintiff’s claim. Id.

Instead of offering or evaluating the plaintiff’s contradictory evidence,

the administrator ignored the plaintiff’s documented medical records and

objective evidence. Id. Moreover, the defendant’s physicians failed to

make a reasonable effort to speak with the plaintiff’s physicians. Id.

        Similarly here, defendant summarily ignored and selectively

reviewed many of plaintiff’s physician’s treatment notes and opinions.

Defendant’s January 2017 Denial relies heavily on its medical director,


                                          16
Dr. Korbathnia’s, December 2016 Review. The December 2016 Review

ignores plaintiff’s records of many medical visits, including to plaintiff’s

oncologist, Dr. Ramchandren, on June 29, 2016. In that visit, Dr.

Ramchandren      documented     plaintiff’s   continued   need   for   pain

medications and his chronic back pain. (Dkt. 23-6.) The Denial also does

not address plaintiff’s visits to Dr. Debono on multiple occasions,

including: (1) June 30, 2016, documenting chronic pain syndrome and

worsening neuropathy (Dkt. 23-7); (2) July 7, 2016 documenting

plaintiff’s severe shoulder and low back pain (Dkt. 23-8); (3) July 13, 2016

documenting plaintiff’s chronic pain syndrome, history of depression,

anxiety and recent difficulty with unprescribed medications (Dkt. 23-8);

(4) July 28, 2016 documenting plaintiff’s pain management for chronic

severe shoulder and back pain (Dkt. 23-9 at 2–5); (5) September 14, 2016

documenting chronic pain syndrome, and worsening neck and back pain

(Dkt. 23-9 at 6); or (6) October 5, 2016 documenting Dr. Debono’s concern

that plaintiff was coping primarily with medications but continued to

have pain control issues, soreness, and throbbing in his hands (Dkt. 23-

11). It also does not address his visits to Dr. Morraele on September 14,

2016, and October 6, 2016, where he reported increased anxiety since


                                    17
going into remission, and his inability to leave his bed on some days. (Dkt.

23-10 at 3; see also Dkt. 10-2 at 33–35.)

     The January 2017 Denial concludes that plaintiff’s claim file

information contains “numerous inconsistencies,” and finds that these

inconsistencies and lack of information support denial of benefits. (Id.)

The discernable inconsistency, however, is Dr. Korbathnia’s change of

heart between June 2016 and December 2016 without a reasoned

analysis. For example, defendant’s January 2017 Denial quotes nearly

directly from Dr. Korbathnia’s June 2016 Review, which resulted in

defendant keeping plaintiff’s LTD benefits intact. Dr. Korbathnia’s June

2016 Review states: “His neuropathy is stable, he denies fevers, night

sweats, abdominal pain . . . Claimant he [sic] is in a good place and will

monitor him closely off treatment.” (Dkt. 23-5 at 2–3.) The January 2017

LTD benefit denial states: “Your neuropathy is stable, you denied fevers,

night sweats, abdominal pain [. . .] Your healthcare provider does not

recommend any treatment and noted you are in a good place and will

monitor you closely off treatment.” (Dkt. 24-6 at 4.) That defendant would

parrot language from the June 2016 Review recommending a




                                    18
continuation of LTD benefits as a reason for denying the same six months

later is not explained.

      Additionally, the January 2017 Denial cites to plaintiff’s desire to

wean down on his narcotic therapy, failed drug screen with the presence

of cocaine and then-unprescribed Adderall and hydrocodone as reasons

for denying plaintiff’s LTD benefits. (Dkt. 24-6 at 4.) Defendant cites to

plaintiff manually sanding a floor (after which he reported increased

neuropathic pain, which defendant does not address). (Id.) In the

September 2017 Appeal, defendant cites to plaintiff travelling to Florida

where he owns a condo, a new relationship with a girlfriend, working out

at a gym, and the three-week camping trip.4 (Dkt. 24-11.)

      There is nothing about a failed drug screen, increasing pain after

attempting to undertake physical labor, a new girlfriend, and taking a




      4  Defendant and its reviewing physicians put much emphasis on the three-
week camping trip, as though it undoubtedly proves that plaintiff was no longer
disabled at that time. Defendant ignores that plaintiff’s own doctor, Dr. Debono,
stated in the records after the camping trip: “He did reasonably well, but he did
develop some neck pain and there were times in which his back pain was somewhat
worse.” (Dkt. 23-9 at 6.) Dr. Debono’s post-camping assessment is consistent with
plaintiff’s reported condition at the time of his June 2016 Review when he was known
to have engaged in a certain level of activity such as travel from Michigan to Florida.
The Florida travel, however, did not result in denial of plaintiff’s LTD benefits in
June 2016.
                                          19
camping trip with reported pain afterwards that inherently contradict

plaintiff’s previous and then-ongoing reports of disabling pain. If

anything, these activities evidence that plaintiff had a desire to return to

a more active lifestyle, but his consistently-documented physical

limitations continued to hold him back. In other words, the activities

plaintiff undertook, and resulting pain plaintiff reported, between June

2016 and December 2016, were not qualitatively different from the pre-

June 2016 activities when plaintiff qualified for LTD benefits.

     Moreover, although not required under the Plan, neither Dr.

Korbathnia nor defendant document any efforts made to talk directly to

any of plaintiff’s treating physicians before issuing the January 2017

Denial. (Id. see also Dkt. 23-5 at 2-3; Dkt. 24-3 at 2.)

     In sum, defendant’s selective review ignores much documented

medical evidence that plaintiff continued to suffer from chronic back

pain, neuropathy, and the cognitive effects of cancer treatment. He

received regular, continuing treatment from his doctors for these

conditions during this period, and they thoroughly documented their

treatment. Defendant’s selective review of only certain evidence, while

ignoring other evidence favorable to plaintiff, is a factor that weighs in


                                     20
favor of finding that defendant acted arbitrarily and capriciously in

denying plaintiff’s LTD benefits.

  B. Defendant’s Physicians Conducted a File-Only Review

     Next plaintiff argues that defendant’s reliance on its own physician

consultants is arbitrary and capricious because the consultants

conducted a file-only review. As set forth above, defendant’s January

2017 Denial, as part of the administrative appeal process, defendant

selected Dr. Avron Simon, a Board Certified Occupational and

Environmental Medicine doctor, to review plaintiff’s claim file. He

concluded that plaintiff could perform work on a full-time basis. (Dkt. 23

at 25.) Defendant also provided plaintiff’s file to Dr. Marcus Goldman, an

Independent Physician Consultant, Board Certified in Psychiatry, who

reached the same conclusion. (Dkt. 23 at 27.) Defendant heavily relied on

both physicians’ file reviews in its September 2017 Appeal.

     The decision to have a consulting physician conduct a file-only

review rather than a physical examination can, under certain

circumstances, be a factor to consider in the overall assessment of

whether the administrator acted arbitrarily and capriciously in denying




                                    21
LTD benefits.5 Calvert v. Firstar Fin. Inc., 409 F.3d 286, 295 (6th Cir.

2005). Those circumstances include where, as here, the right to conduct

a physical examination “is specifically reserved in the plan— [which]

may, in some cases, raise questions about the thoroughness and accuracy

of the benefits determination.” Id. A file-only review may also be a factor

to consider whether a denial is arbitrary and capricious “where the file

reviewer concludes that the claimant is not credible without having

actually examined him or her.” Judge v. Metro. Life Ins. Co., 710 F.3d

651, 663 (6th Cir. 2013). Each Plan physician-consultant, Dr. Simon and

Dr. Goldman, did precisely this, which is a Shaw factor in favor of finding

that defendant acted arbitrarily and capriciously in relying upon their

opinions.

                1. Dr. Avron Simon

      Dr. Simon, defendant’s first physician-consultant, made improper

credibility determinations in his review. For example, plaintiff alleges



      5 A consulting physician’s file-only review is not improper in itself. There is
nothing in the Plan that bars a file-only review by a physician instead of a physical
examination. Notably, however, the Plan specifically reserves the right to allow
defendant to conduct a physical examination (“[w]e will have the right to have you
examined at reasonable intervals by medical specialists of our choice. The
examination will be at our expense…”) (Dkt. 23-2 at 33.)

                                         22
that he suffers from cognitive issues secondary to many years of

chemotherapy and cancer treatments. Dr. Simon disagrees, however,

stating that because plaintiff has not “demonstrated any sort of cognitive

impairment.” (Id.) He also states, “[t]he patient has no restrictions on

activities such as being in the house, driving, access to noxious materials

(fire, chemicals, knives, etc.) in any setting.” (Dkt. 24-8 at 7.) It is unclear

why Dr. Simon uses this standard in determining whether plaintiff has

any cognitive limitations, when that is not the standard plaintiff is

required to meet under the Plan, except that Dr. Simon is challenging

plaintiff’s veracity in reporting cognitive issues and pain.

      Next, Dr. Simon dismisses plaintiff’s abundantly-documented

peripheral neuropathy, stating that the absence of electrodiagnostic

testing results indicate that plaintiff’s neuropathy after many years of

cancer treatment are merely “anecdotal in nature.” (Id.) Again, it is

unclear why plaintiff would be required to undergo electrodiagnostic

testing to confirm plaintiff’s veracity regarding neuropathic pain when

his own doctors never doubted that plaintiff suffered from neuropathy

after almost a decade of chemotherapy treatments, including a bone

marrow transplant. Chemotherapy drugs are a well-known cause


                                      23
peripheral neuropathy.6 After all of plaintiff’s documented chemotherapy

treatments, his own doctors do not reflect disbelief that he suffered from

neuropathy.

     Dr. Simon also reached a credibility determination regarding

plaintiff’s back pain. Dr. Simon dismisses plaintiff’s back pain mostly

because there are multiple possible causes, as though this decreases the

likelihood of its existence, stating that plaintiff’s back pain is “at times

attributed to cancer, then degenerative spinal changes (07/28/10 MRI of

LS spine noted degenerative changes) and later, sequalae from

osteomyelitis and L2-3 infection.” (Dkt. 24-8 at 7.) Dr. Simon assessed

plaintiff’s credibility when he dismissed plaintiff’s back pain simply

because it originates from multiple, or even unknown, causes. Dr. Simon

even cited plaintiff’s failed drug screen, but Dr. Simon does not explain

how a failed drug test shows plaintiff was not in back pain or that he was

less than veracious. (Dkt. 24-8 at 7.) If anything, it seems to suggest that

plaintiff had substantial back pain, shoring up his credibility.




     6See Long-term organ damage from chemotherapy, 2 Attorneys Medical
Deskbook § 24:12.10 (West 2019).
                                    24
      Interestingly, defendant argues that Dr. Simon’s conclusion

regarding plaintiff’s pain and cognitive issues comports with the

conclusions of plaintiff’s own doctors. However, defendant—and indeed

Dr. Simon—would have to ignore the vast majority of plaintiff’s medical

records to believe that plaintiff’s own doctors agree with defendant.

But since Dr. Simon states in his report that he reviewed plaintiff’s entire

file, but concludes that plaintiff does not suffer from neuropathy,

cognitive deficits, or chronic back pain, the conclusion drawn is that Dr.

Simon does not believe plaintiff is telling the truth.

      Dr. Simon also assessed plaintiff’s credibility when he was

dismissive of plaintiff’s treating physician’s opinions during follow-up

telephone calls to plaintiff’s doctors.7 For example, he asked plaintiff’s

oncologist Dr. Ramchandaren’s nurse “to expound on how these issues

would impede the patient from performing sedentary type work, noting

that the records in this chart indicate that the patient has been performing

at least at sedentary physical demand for the last months if not years.”


      7 Defendant’s physician-consultants’ telephone conversations with plaintiff’s
providers do not change the file-only nature of review. Rather, Dr. Simon’s failure to
conduct a physical examination of plaintiff, particularly when the Plan expressly
reserved the right to do so, is the Shaw factor that weighs against defendant in
finding that its denial of LTD benefits was arbitrary and capricious.
                                         25
(Dkt. 24-8 at 5 (emphasis added).) This line of questioning demonstrates

that Dr. Simon had made up his mind regarding whether plaintiff was

truthful when he said he was in pain and demonstrates that Dr. Simon

even second-guessed defendant’s June 2016 finding that plaintiff

qualified for LTD benefits.

      There is nothing in plaintiff’s medical records that indicates his

treating physicians doubted plaintiff’s veracity regarding his reports of

back pain, neuropathy, or his physical and mental conditions. Plaintiff

had an established medical history that warranted continued medication

to control his pain. In September 2016, at the time of Dr. Simon’s review,

plaintiff remained on MS Contin at 30 mg every twelve hours, and

oxycodone 10 mg every four hours. He remained on Klonopin for anxiety

and Adderall for focus and motivation. (Id.) Dr. Simon simply did not

credit plaintiff’s reports to his own doctors of pain, neuropathy, and

cognitive issues, who themselves felt no need to have plaintiff’s veracity

tested in the manner Dr. Simon believed was appropriate.8


      8 Notably, Dr. Simon’s file-only reviews have been questioned in other cases in
this Circuit where a benefits administrator’s determination to deny benefits has been
overturned as arbitrary and capricious. Dr. Simon’s record of giving “only the most
superficial consideration to [plaintiff’s] actual abilities and job requirements” and
reviewing information in a “selective fashion” is concerning, particularly where, as
                                         26
      In sum, Dr. Simon’s file-only review made improper credibility

determinations and discounted the opinions of plaintiff’s long-term

treating physicians and specialists. Thus, defendant’s reliance on Dr.

Simon’s file-only review in denying plaintiff’s LTD benefits is a factor

that weighs against defendant.

                  2. Dr. Marcus Goldman

      Plaintiff    also   argues    that      defendant’s   physician-consultant

psychiatrist Dr. Goldman’s file-only review was improper. First, it is

arbitrary to have a psychiatrist review for a serious mental disorder

when plaintiff is not claiming one. Rather, plaintiff alleged, among other

deficits, cognitive disfunction as well as depression and anxiety

secondary to his cancer diagnosis and years of cancer treatment. (Dkt. 19

at 62.)




here, it appears the pattern continues. See Phelps v. Siemens Long-Term Disability
Plan, No. 04-068, 2007 U.S. Dist. LEXIS 70714 at *52 (S.D. Ohio, September 24,
2007); and see Zuke v. American Airlines, Inc., 644 F. App’x 649, 654 (6th Cir. 2016)
(finding that the plan “ignored key pieces of evidence” and made “factually incorrect
assertions,” when the plan administrator relied on Dr. Simon’s opinions that there
was “nothing . . . objectively abnormal” and “no documentation of any restrictions.”)
Dr. Simon’s track record, though certainly not a deciding factor, is noteworthy where
the question is whether defendant engaged in a “deliberate, principled reasoning
process,” required by Shaw. See Shaw, 795 F. 3d at 551.

                                         27
     File-only reviews are particularly questionable methods for

psychiatric opinions. “[F]ile reviews are questionable as a basis for

identifying whether an individual is disabled by mental illness.” Jarvey

v. Lucent Techs. Inc. Long Term Disability Plan for Mgmt. or LBA

Employees, 741 F.3d 686, 702 (6th Cir. 2014). This is because, unlike

other medical professionals, “the psychiatrist typically treats his

patient’s subjective symptoms.” Smith v. Bayer Corp. Long Term

Disability Plan, Nos. 06-6468, 275 F. App’x 495, 508 (6th Cir. 2008).

     Dr. Goldman, in concluding that plaintiff does not have a supported

psychiatric limitation stated that, in his opinion,

     Clinical findings do not include impaired debilitating anxiety,
     intoxication, active suicidal or homicidal thinking,
     disorganization, gross inattention or distractibility or gross
     behavioral abnormalities. Further the documentation does
     not adequately support that the claimant has problems with
     I/ADLS due to a mental disorder. Information does not
     adequately support evidence of impairment due to
     medications associated with treatment of the reported mental
     condition, such as overt cognitive dulling, sedation or
     confusion. The documentation does not provide sufficient
     evidence that this claimant is incapable of performing
     activities requiring attention and focus, meeting deadlines,
     managing time or controlling emotions, interacting
     appropriately with others, making decisions or thinking
     clearly and rationally.


                                    28
(Dkt. 24-9 at 4.) It is unclear why Dr. Goldman applied this standard for

a cognitive impairment, as it goes well beyond that required by the Plan

itself.

      Here, plaintiff’s own medical practitioners report that “the side

effects from his opioids [are] somewhat debilitating.” (Dkt. 23-8 at 6.)

Further, plaintiff’s medical notes state that: “[t]hough he denies major

depressive symptoms, he did have 1 day this past week in which he slept

at 3 or 4 o’clock and really just ‘could not get himself out of bed.’” (Id.)

Plaintiff reported to Dr. Morraele in September 2016, that he had “more

anxiety since he has gone into remission,” and that “he also wakes up on

occasion crying.” (Dkt. 23-10 at 2.) He was assessed as having an

“unspecified anxiety disorder” and “unspecified mood disorder,” (id. at 3),

and also PTSD requiring trauma therapy. (Dkt. 24-10 at 6–7.)

      Dr. Goldman also remarks on “a marked paucity of relevant

information.” (Dkt. 24-9 at 4.) Yet, there are, in fact, voluminous records

regarding plaintiff’s mental state throughout the 2015–2017 time frame

not only from mental health professionals, but also plaintiff’s cancer,

palliative care, and pain management physicians, documenting mental

health concerns including, but not limited to, anxiety, depression, lack of


                                    29
concentration, inability to stay on task, and cognitive changes resulting

from his cancer therapies. (Dkt. 24-7 at 8–9; see also Dkt. 24-10 at 2–7.)

When plaintiff’s own treating physicians opined that plaintiff could not

return to work given, among other factors, his cognitive state, it simply

does not square with Dr. Goldman’s opinion, particularly when he never

evaluated plaintiff.

     In sum, Dr. Goldman’s file-only review improperly discounted the

opinions of plaintiff’s long-term treating physicians and specialists

without explanation. His report reflects a selective review and disregard

of plaintiff’s amply documented issues with anxiety, depression, lack of

concentration or ability to stay on task, cancer treatment-related

cognitive changes, and use of opioids to control his pain. Thus,

defendant’s reliance on Dr. Goldman’s file-only review in denying

plaintiff’s LTD benefits is a factor that weighs against defendant.

  C. Surveillance Characterization

     Plaintiff next argues that defendant’s decision to terminate his LTD

benefits   was    arbitrary   and    capricious    because    defendant’s

characterization of its own surveillance activities was inaccurate.




                                    30
     The video surveillance of plaintiff taken in April 2016—again,

before the June 2016 Review and affirmation of continued LTD benefits—

showed that plaintiff ran errands in his car and used his phone to text or

email. And the surveillance of his social media showed nothing about his

capabilities.

     However, in its September 2017 Appeal, defendant characterized

the surveillance results as “showing Mr. Carr as active and out and about

in the community.” (Dkt. 24-11 at 5.) This language in the September

2017 Appeal is lifted directly from Dr. Simon’s report. (Dkt. 24-8 at 6.)

Yet, Dr. Simon’s report is devoid of any reference that he personally

reviewed the surveillance video. (Dkt. 24-8.) Dr. Simon merely

summarizes “the available clinical information” in his report, and states

only as follows related to the surveillance: “5/14/16 – Surveillance was

conducted on this patient who was seen in his car and at the store.” (Dkt.

24-8 at 4.) It is not clear from this alone that Dr. Simon’s, and thus

defendant’s parroted “out and about in the community” characterization

is based on Dr. Simon’s own viewing of the surveillance video.

     Here, as described, the surveillance did not reveal plaintiff engaged

in actions outside his claimed limitations.


                                    31
  D. Inherent Conflict of Interest

     Plaintiff argues that defendant’s inherent conflict of interest should

be weighed as a factor in determining whether defendant’s decision to

terminate plaintiff’s LTD benefits was arbitrary and capricious. For

ERISA purposes, “a conflict of interest is present when the same entity

both funds the plan and evaluates claims for benefits thereunder.” Morris

v. Am. Elec. Power Long-Term Disability Plan, 399 F. App’x 978, 981 (6th

Cir. 2010) (citing cases). The root of the conflict is that “every dollar

provided in benefits is a dollar spent by . . . the employer; and every dollar

saved . . . is a dollar in the employer’s pocket.” Id. (quoting Metro. Life

Ins. Co. v. Glenn, 554 U.S. 105, 112 (2008)). In Glenn, the Supreme Court

held that the conflicted entity need not be an employer, “but could instead

be (for example) an insurance company—as long as it was the same entity

that performed both the benefits-determination and the benefits-payout

functions.” Morris, 399 F. App’x 982 (characterizing Glenn).

      A structural conflict of interest “should prove more important

(perhaps of great importance) where circumstances suggest a higher

likelihood that it affected the benefits decision.” Glenn, 554 U.S. at 117.

In other words, the mere existence of a structural conflict is not enough


                                     32
to trigger the Court to factor this in determining whether defendant’s

denial was arbitrary and capricious. Instead, “Sixth Circuit caselaw

requires a plaintiff not only to show the purported existence of a conflict

of interest, but also to provide ‘significant evidence’ that the conflict

actually affected or motivated the decision at issue.” Hunt v. Metro. Life

Ins. Co., 587 F. App’x 860, 862 (6th Cir. 2014) (quoting Cooper v. Life Ins.

Co. of North Am., 486 F.3d 157, 165 (6th Cir. 2007)).

     Plaintiff does not proffer any evidence, much less significant

evidence, that defendant’s conflict actually affected or motived its

decision to deny him LTD benefits. Accordingly, defendant’s conflict of

interest is not a factor in determining whether defendant acted

arbitrarily and capriciously in denying plaintiff’s LTD benefits.

                                         *

     In sum, defendant’s denial of plaintiff’s LTD benefits was arbitrary

and capricious. First, defendant improperly ignored favorable evidence

submitted by plaintiff’s treating physicians, and selectively reviewed the

evidence it did consider. Next, defendant improperly relied on its

physician consultant’s opinions which made improper credibility

determinations based on a file-only review. Third, defendant’s improper


                                    33
characterization of its surveillance evidence weighs in favor of finding

defendant’s denial as arbitrary and capricious. Plaintiff has not met his

burden    that   defendant’s   inherent   conflict   of   interest   as   plan

administrator and funder renders defendant’s denial arbitrary and

capricious. On the whole however, for the reasons set forth, defendant’s

denial of LTD benefits was arbitrary and capricious. Accordingly,

plaintiff’s motion requesting judgment on the administrative record is

granted, and defendant’s motion to affirm the administrator’s decision is

denied.

  E. Remedy

     When a benefits plan is found to have acted arbitrarily and

capriciously, this Court has two options: award LTD benefits to the

claimant or remand to the plan administrator. See Shaw, 795 F.3d at 551.

“[W]here the problem is with the integrity of the plan’s decision-making

process, rather than that a claimant was denied benefits to which he was

clearly entitled, the appropriate remedy generally is to remand to the

plan administrator.” Elliott v. Metro. Life Ins. Co., 473 F.3d 613, 622 (6th

Cir. 2006) (internal quotation marks and brackets omitted). In this




                                    34
matter, the want of a deliberate, principled reasoning process results in

remand to the plan administrator.

     Plaintiff also requests attorney fees, an insurance policy with

waiver of premium, interest, and costs. (Dkt. 18 at 66.) Plaintiff has not

fully briefed these issues, nor has defendant responded to them. Plaintiff

may submit a memorandum on these issues on or before two weeks from

the date of this Order. Defendant’s response and plaintiff’s reply, if any,

shall be made in accordance with the local rules.

     IV.   Conclusion

     For the reasons set forth above, the Court GRANTS IN PART

plaintiff’s motion requesting judgment on the administrative record (Dkt.

19) and DENIES defendant’s motion to affirm the administrator’s

decision. (Dkt. 23.) The case is remanded to the plan administrator to

determine plaintiff’s LTD benefits as of January 14, 2017.

     IT IS SO ORDERED.

Dated: March 20, 2019                    s/Judith E. Levy
     Ann Arbor, Michigan                 JUDITH E. LEVY
                                         United States District Judge




                                    35
